                   Case 2:20-cv-01733-JLR Document 71 Filed 07/14/21 Page 1 of 3




 1
                                                     THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   JOSEPH J. HESKETH III, on his behalf        No. 2:20-cv-01733-JLR
     and on behalf of other similarly situated
10   persons,                                    NOTICE OF UNAVAILABILITY OF
                                                 COUNSEL
11                          Plaintiff,
12            v.
13   TOTAL RENAL CARE, INC., on its own
     behalf and on behalf of other similarly
14   situated persons,
15                          Defendant.
16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF UNAVAILABILITY                                           Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –1                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     153071689.1                                                      Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 71 Filed 07/14/21 Page 2 of 3




 1   TO THE HONORABLE COURT, TO PLAINTIFF AND ALL COUNSEL OF RECORD:
 2            PLEASE TAKE NOTICE that the undersigned will be unavailable from July 26, 2021

 3   through August 5, 2021. It is requested that no motion be noted nor oral argument scheduled

 4   during this period. If motion, discovery or other requests are noted in such a manner that the

 5   period for preparation or response includes any of the unavailable dates, then plaintiff and his

 6   counsel are requested to enlarge that period accordingly.

 7
     DATED: July 14, 2021                              By: s/ Chelsea Dwyer Petersen
 8                                                     Chelsea Dwyer Petersen #33787
                                                       Perkins Coie LLP
 9                                                     1201 Third Avenue, Suite 4900
                                                       Seattle, WA 98101-3099
10                                                     Telephone: 206.359.8000
                                                       Facsimile: 206.359.9000
11                                                     Email: CDPetersen@perkinscoie.com
12                                                     Attorney for Defendant
                                                       Total Renal Care, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF UNAVAILABILITY                                                  Perkins Coie LLP
      (No. 2:20-cv-01733-JLR) –2                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     153071689.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-01733-JLR Document 71 Filed 07/14/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify under penalty of perjury that on July 14, 2021, I electronically filed the
 3   foregoing NOTICE OF UNAVAILABILITY OF COUNSEL with the Clerk of the Court
 4   using the CM/ECF system, which will send notification of such filing to the following:
 5

 6      Christina L Henry, WSBA 31273
        Email: chenry@hdm-legal.com                           Via Hand Delivery
 7      HENRY & DEGRAAFF, PS                                  Via U.S. Mail, 1st Class, Postage
        787 Maynard Ave S                                        Prepaid
 8      Seattle, WA 98104                                     Via Overnight Courier
        Telephone: 206-330-0595                               Via Facsimile
 9                                                       X    Via E-Filing
        Facsimile: 206-400-7609
10
        Attorney for Plaintiffs
11      J. Craig Jones
        Pro Hac Vice Forthcoming                              Via Hand Delivery
12      Email: craig@joneshilllaw.com                         Via U.S. Mail, 1st Class, Postage
        JONES & HILL, LLC                                        Prepaid
13
        131 Highway 165 South                                 Via Overnight Courier
14      Oakdale, LA 71463                                     Via Facsimile
        Telephone: 318-335-1333
15      Facsimile: 318-335-1934                          X    Via E-Filing

16
        Attorney for Plaintiffs
17      Scott C. Borison
        Pro Hac Vice Forthcoming                              Via Hand Delivery
18      Email: scott@borisonfirm.com                          Via U.S. Mail, 1st Class, Postage
        BORISON FIRM, LLC                                        Prepaid
19      1900 S. Norfolk Rd. Suite 350                         Via Overnight Courier
        San Mateo CA 94403                                    Via Facsimile
20
        Telephone: 301-620-1016
21      Facsimile: 301-620-1018                          X    Via E-Filing

22      Attorney for Plaintiffs
23

24            DATED this 14th day of July 2021 in Seattle, Washington.
25
                                             s/ Kayani Bituin
26                                           Kayani Bituin, Legal Practice Assistant

      CERTIFICATE OF SERVICE –1                                                    Perkins Coie LLP
                                                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     153071689.1                                                                  Fax: 206.359.9000
